Citation Nr: 1616522	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-48 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for shortening of the right leg, to include as secondary to service-connected disability.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability.

3.  Entitlement to an effective date prior to October 17, 2007 for an award of a 10 percent evaluation for hearing loss in the right ear.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated October 2008, the RO denied service connection for degenerative disc disease of the lumbar spine; assigned a 10 percent evaluation for bilateral hearing loss, effective October 17, 2007; and denied the Veteran's claim for TDIU.  In a June 2009 rating action, the RO denied the Veteran's claim for service connection for shortening of the right leg, to include as secondary to service-connected disability.  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in April 2012, but he canceled it prior to the hearing.  The Board, accordingly, considers his request for a hearing to be withdrawn.

In July 2012, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's right leg has not been shorter than his left any point during the period under appellate review.

2. The Veteran's degenerative disc disease of the lumbar spine is due to his service-connected right knee disability.

3. The Veteran did not file an increased rating claim for his right ear hearing loss prior to October 17, 2007 nor is it factually ascertainable that his hearing loss worsened within a year prior to the date of his increased rating claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for right leg shortening have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3. The criteria for an effective date prior to October 17, 2007 for right ear hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Leg Shortening

The Veteran has contended that his right leg is shorter than his left as a result of multiple knee surgeries.

The Veteran's December 1981 VA examination included a notation of possibly very slight shortening of the right leg-1/8 inch.  Similarly, on his November 2001 VA examination, the examiner noted the Veteran's right leg was 91.5 centimeters, and his left leg was 92 centimeters, but stated leg length was symmetrical.  In a January 2009 letter the Veteran's private physician, Dr. S.N., indicated that the Veteran's right leg had become a half inch shorter than his left leg.

However, on VA examination in June 2008, the examiner indicated both legs measured 35 inches in length.  On VA examination in June 2009, the examiner noted that the Veteran's legs appeared symmetrical in length and both measured 94 centimeters.  On VA examination in October 2012, the examiner measured both legs at 102 centimeters.

The October 2012 VA examiner stated that the Veteran agreed that both legs are currently the same length and any previous discrepancy was corrected at the time of his total knee replacement in January 2008.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Veteran filed his claim for right leg shortening in July 2008, after the evidence shows, and he agrees, that any previous right leg shortening had resolved.  Therefore, service connection cannot be awarded for right leg shortening as the claimed disability does not currently exist and has not existed at any point during the period under appellate review.

The Board acknowledges the Veteran's contention that his right leg was shorter prior to his January 2008 total knee replacement and that length discrepancy caused his current back disability.  The Board will address that issue next.

Lumbar Spine Degenerative Disc Disease

The Veteran contends his degenerative disc disease of the lumbar spine is secondary to his service-connected right knee disability.  Specifically, he contends that his right-knee disability caused gait problems which then caused his back disability.

A review of the record reflects that the Veteran had right knee surgery in 1975, 1976, 1980, 1985, and 1990 and a total knee replacement in 2008.  In addition to records showing use of crutches or a cane after surgery, there are some notations of gait abnormalities in the record, as well as some findings of no abnormal gait.  Specifically, a May 1977 VA examination revealed the Veteran walked with a slight limp favoring the left leg.  His gait was characterized by a reluctance to bear weight on his right knee on VA examination in December 1981.  He was noted to favor the right knee while walking on the December 1985 VA examination, and he walked with a limp on the August 1986 VA examination.  The November 2001 VA examination noted a slight discrepancy in leg length, as noted above, and further indicated that the Veteran's shoes reflected increased wear to the heel of the left shoe.  The examiner explained that there was evidence of dragging the left toe, more so than the right and the gait was marked by a shortened forward swing on the right foot with a shortened stance phase of the right.  There was also a slight shift to the affected right side consistent with the Veteran's inability to fully extend the right knee.  A March 2003 VA examination noted that the Veteran's gait was slow and he limped from the right knee.  The examiner also described increased wear in the left lateral shoe sole and heel in a pattern that would indicate abnormal weight bearing.  Private treatment records from 2003 reflect multiple notes of a slightly antalgic gait.  However, no limp was reported on VA examinations in February 1974, December 1977, June 1979, and March 1981, and other private treatment records from 2003 note a normal gait.  

The Veteran's December 1981 VA examination included a notation of possibly very slight shortening of the right leg-1/8 inch.  Similarly, on his November 2001 VA examination, the examiner noted the Veteran's right leg was 91.5 centimeters, and his left leg was 92 centimeters, but stated leg length was symmetrical.  In a January 2009 letter the Veteran's private physician, Dr. S.N. indicated that the Veteran's right leg had become a half inch shorter than his left leg.  

Private treatment records reflect that a 2003 MRI showed degenerative disc disease of the spine.

Multiple medical opinions are of record as to whether the Veteran's service-connected right knee condition caused or aggravated his currently diagnosed degenerative disc disease of the lumbar spine.

In a November 2007 letter, Dr. R.O. related he had first seen the Veteran in April 2000.  He noted the Veteran had a long-standing history of osteoarthritis of the knees and degenerative disc disease of the lumbar spine.  He added that the Veteran had undergone multiple surgeries on his knees, dating to 1975.  He concluded it was a probability that the Veteran's long-standing knee problems had contributed to the onset of his degenerative disc disease due to gait abnormalities caused by his knee problems.  

In a January 2009 statement, Dr. S.N. summarized the Veteran's medical history, to include the right knee surgeries.  He noted the Veteran developed significant degenerative disc disease of the lumbar spine.  He stated the significant leg length discrepancy, the flexion contracture and the varus deformity of the knee caused severe gait abnormal and pelvic obliquity which put a significant stress on the spine.  Dr S.N. also indicated these factors made the degenerative disc disease of the lumbar spine significantly accelerated in the Veteran.  The normal deformities and degenerative disc disease seen in the Veteran's age group were nothing close to what the Veteran was suffering from.  Thus he would be in support of the Veteran's claim that service connection was warranted for degenerative disc disease of lumbar spine.  

In a January 2009 private treatment record from the practice where the Veteran has received treatment for his knee problems for decades, Dr. T.F. stated that it "is within the realm of medical possibility that his back problems could be related to his knee given that alteration in his gait patterns from his knee problems."

Following the June 2008 VA examination, the examiner concluded it was less likely as not that the Veteran's degenerative disc disease of the lumbar spine was related to his service-connected right knee disability.  He stated it was unlikely that the minimal stress caused by limping could cause the severe bony changes present.  The VA examiner observed that Dr. R.O. was an internist and not an orthopedic specialist, although the Board notes that the VA examiner is also an internist.  

In October 2012 the Veteran was examined by a neurologist at the VA.  The October 2012 VA examiner stated that records indicate that the largest leg length discrepancy the Veteran has had was half a centimeter, while the Veteran has contended that it was half an inch, which would approximate one centimeter.  Regardless, the examiner stated that the weight of the medical literature supports that a leg length discrepancy of greater than five centimeters can lead to problems in other joints, but does not support that there is any nexus between lumbosacral degenerative disc disease and right knee pathology in the absence of such a profound leg length discrepancy.  Therefore, the examiner concluded that it is less likely than not that the Veteran's lumbosacral degenerative disc disease with bilateral radiculopathy was caused by or the result of or permanently aggravated beyond the normal progression by his right knee disability.

The Board has considered the opinions of the 2008 and 2012 VA examiners, but finds that the medical opinion evidence is at least in equipoise as to whether the Veteran's back disability is secondary to his service-connected right knee disability, and thus the Veteran should be given the benefit of the doubt and service connection granted.

Although the October 2012 VA examiner opined that the Veteran's leg length discrepancy was not significant enough to cause his back problems, Dr. R.O. and Dr. S.N., who, as the Veteran's treating physicians had an accurate understanding of his leg length and gait issues, opined that the problems caused by his right knee were sufficient to affect his back.  Dr. S.N. specifically noted the same half inch leg length discrepancy that the October 2012 VA examiner cited, but came to the opposite conclusion as to its effect.  

Based on the forgoing, and giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted.

Hearing Loss Effective Date

The Veteran currently has a 10 percent rating for right ear hearing loss, effective October 17, 2007, with a noncompensable rating prior to that date.  In his October 2008 notice of disagreement, the Veteran argued that the effective date of his 10 percent evaluation for hearing loss should be 1975 when he first applied for service connection for his right ear hearing loss.

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2015).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2) (2015); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2) (2015).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

The Veteran's original claim for VA benefits was submitted in December 1973 and referred to loss of hearing only in the right ear.  A July 1974 rating action granted service connection for hearing loss in the right ear, and noted the Veteran's hearing was normal in the left ear.  A noncompensable rating was awarded and the decision became final.  He filed for an increased compensable rating in June 1977 and an August 1977 rating decision deferred the decision and a September 1977 rating decision denied an increased evaluation.  The Veteran did not appeal and this decision became final.  A January 1982 rating decision confirmed a denial of an increased compensable evaluation for the right ear hearing loss.  A May 1983 rating decisions confirmed the denial.   A January 1986 rating decision denied an increased evaluation.  The Veteran appealed the decision and the Board denied the claim for an increased evaluation in a February 1988 decision.   

As such, the prior dates of claims are not the appropriate point from which to determine the effective date of an award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To the extent the Veteran seeks an effective date prior to February 1988, and specifically an effective date of his initial claim in 1973, he must file a claim of clear and unmistakable error concerning the prior rating decision.  Rudd, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

A review of the record reveals that there are no formal or informal claims to re-open a claim for service connection for ulcerative colitis between the final February 1988 Board decision and the current October 2007 effective date.

On October 17, 2007, the Veteran submitted a statement in which he mentioned his right knee and low back disabilities.  The following month, the Veteran requested an increased rating for hearing loss in his right ear and filed a claim for service connection for hearing loss in the left ear.  

An October 2008 rating decision assigned a 10 percent evaluation for bilateral hearing loss, effective October 17, 2007, based on service connection being in effect for hearing loss in the right ear, and a nonservice-connected hearing loss under the paired extremity rule.  See 38 C.F.R. § 3.383(a)(3).  This provision does not mandate a grant of service connection for the nonservice-connected ear; rather it authorizes a rating to be based as if that ear were service-connected.  

In August 2013 the RO denied service connection for left ear hearing loss.

As the evidence does not support that the Veteran filed an increased rating claim for his right ear hearing loss prior to October 17, 2007 nor is it factually ascertainable that his hearing loss worsened within a year prior to the date of his increased rating claim, he is not entitled to an earlier effective date for his current 10 percent evaluation.  Although the Veteran has had service-connected right ear hearing loss for years, the proper effective date for his increased, 10 percent, rating is the date on which he filed his claim for an increased rating.

Therefore, an effective date prior to October 17, 2007 for the 10 percent evaluation for right ear hearing loss is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in November 2007 and May 2009, prior to the initial adjudication of the issues on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations of his legs in June 2008, June 2009, and October 2012.  The examiners, medical professionals, obtained an accurate history listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue of entitlement to service connection for right leg shortening.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for shortening of the right leg is denied.

Service connection for degenerative disc disease of the lumbar spine is granted.

An effective date prior to October 17, 2007 for an award of a 10 percent evaluation for hearing loss in the right ear is denied.


REMAND

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

As the Board has found above that service connection is warranted for the Veteran's lumbar spine degenerative disc disease, a remand is necessary to allow the RO to effectuate that decision, including rating the disability, and to then readjudicate the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

Once a disability rating and effective date are established for the grant of service connection for lumbar spine degenerative disc disease, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


